Citation Nr: 1317724	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain.  

2.  Entitlement to a rating in excess of 10 percent for muscle tension headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1961 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's low back strain to 10 percent, effective December 11, 2007 (the date of claim), and denied an increased rating for his muscle tension headaches.  


FINDINGS OF FACT

1.  Prior to September 30, 2011, the Veteran's low back strain is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less; by combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; from September 30, 2011, the low back strain is shown to be manifested by limitation of forward flexion to 60 degrees (but not to 30 degrees); ankylosis of the spine and/or separately ratable neurological symptoms are not shown.

2.  The Veteran's muscle tension headaches are not shown to have been manifested by more than one prostrating attack in two months at any time during the period for consideration.


CONCLUSION OF LAW

1.  The Veteran's low back strain warrants staged ratings of 10 percent (but no higher) prior to September 30, 2011, and (an increased rating of) 20 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.71a, Codes 5237, 5243 (2012).

2.  A rating in excess of 10 percent for muscle tension headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.124a, Codes 8199-8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claims.  A January 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A January 2009 statement of the case (SOC) readjudicated the matter.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Pertinent postservice treatment records are associated with the Veteran's claims file.  The RO arranged for the Veteran to be examined (in January 2008, September 2011, and July 2012).  The Board finds that the January 2008, September 2011, and July 2012 examinations [the July 2012 VA examination was limited to headaches] are adequate for rating purposes as the examiners reviewed the record, noted the history of the disabilities, and conducted thorough examinations, with notation of all clinical findings necessary for a proper adjudication of this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The instant claims for increase were received in December 2007.  Consequently, the period for consideration begins in December 2006.  

Low Back Disability

The RO has rated the Veteran's service-connected low back disability 10 percent disabling under Code 5237 (for lumbar strain)., and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  As it  now also encompasses thoracolumbar intervertebral disc syndrome, it may alternatively (if found to be more favorable) be rated under Code 5243, and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula).  38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine  not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  
Notes following the General Rating Formula criteria provide (in pertinent part): That associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  That for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the ranges of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Incapacitating Episodes Formula.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode of thoracolumbar intervertebral disc syndrome (bed rest prescribed by a physician), rating based on such episodes would be inappropriate.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

On January 2008 VA examination scheduled pursuant to the Veteran's claim, he reported the following symptoms: stiffness throughout the day in the lower back with limited range of motion.  He had no weakness.  Due to the condition, he had pain at the middle and lower back.  The pain occurred two times per day and each time lasted 24 hours [sic].  The pain was aching and sharp, rated on a scale of 10/10.  It could come on by itself or be elicited by physical activity, and was relieved by rest.  At times of pain, he could function without medication.  He was not receiving any treatment for this disability, and it had not resulted in incapacitation.  

On physical examination, the Veteran's posture was within normal limits.  His gait was abnormal, described as slow and deliberate.  There was no evidence of radiating pain on movement.  There were no muscle spasms.  Tenderness was noted to the right of midline at L4/L5.  The straight leg raising test was negative bilaterally.  There was no ankylosis.  Range of motion studies showed forward flexion to 70 degrees, extension 20 degrees, right lateral flexion20 degrees, left lateral flexion 25 degrees, and rotation 25 degrees, bilaterally.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed symmetry in appearance and symmetry of spinal motion with normal curvature of the spine.  There was no sign of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays showed that the positions and alignment of the lumbrosacral spine were within normal limits.  Minimal L4/L5 and L3/L4 vertebral spondylosis was noted.  There was no significant disc height reduction, no compression deformity.  The examiner noted that an X-ray of the lumbrosacral spine was interpreted as otherwise unremarkable.  The examiner concluded that there was no change in the Veteran's low back strain diagnosis; his subjective pain with activity was relieved with rest, and his lumbar back pain did not radiate; 
X-rays of the back were essentially normal; and examination showed that the low back pain involved the lower back musculature.  The examiner observed that the Veteran's condition would preclude him from being able to function in his usual occupation and reduces his mobility and activity as it relates to daily activities, as pain appears to be significant throughout the day.  Based on this examination the rating was increased to 10 percent.

Records of  2005 to 2009 treatment from Dr. William Reed and Dr. Richard Parker show that the Veteran complained of back pain and that it was recommended he take anti-inflammatories.  The records do not include any record any assessments of range of motion/other function (including as impacted by, pain, fatigue, weakness, stability, or other such factors).  In June 2008, Dr. Parker referred the Veteran for a spine team evaluation to assess his continuing complaints of back pain; there is no indication that such a spine evaluation was completed.  A January 2009 treatment record from Dr. Gregory J. Doering discusses X-ray results, which show significant degenerative disc disease and arthritis changes in the cervical spine.

On September 2011 VA examination, the Veteran reported that he was limited in walking; he could walk up to 200 yards, but it took him 45 minutes to do so.  He reported the following symptoms: fatigue, weakness, spasms, decreased motion, parethesia and numbness.  He did not experience stiffness, erectile dysfunction, bowel problems, or bladder problems.  His pain was mild, constant, localized, and located on the lower back.  It was exacerbated by physical activity, and relieved by rest and hydrocodone.  At times of pain, he could function without medication.  During flare-ups, he experienced functional impairment, described as pain and limitation of motion, and not being able to engage in prolonged walking or standing.  Flare-ups were treated with hydrocodone.  The Veteran reported he had lumbar spine nerve ablation therapy in the past.  He related that he was never hospitalized nor had any surgery for his low back, and indicated that it had not resulted in incapacitation in the past 12 months.

On examination, the Veteran was found to have normal posture and normal gait.  He had no difficulty with weight bearing, balance or ambulation. and did not require any assistive devices.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, no muscle spasm, no guarding of movement and no weakness.  Muscle tone and musculature were normal.  Low back tenderness was noted with range of motion.  Spinal contour was preserved.  Straight leg raising was negative bilaterally.  Lasegue's sign was negative; there was no atrophy in the limbs, and the thoracolumbar spine was not ankylosed.  Range of motion of the thoracolumbar spine was 65 degrees flexion (60 degrees with pain), 20 degrees extension (10 degrees with pain), 25 degrees right and left lateral flexion (20 degrees with pain), and 25 degrees right and left rotation (20 degrees with pain).  Repetitive motion of the lumbar spine was not possible because of back pain and stiffness.  X-rays of the lumbar spine showed degenerative arthritis, joint narrowing and joint irregularity.  The diagnosis was degenerative disc disease, lumbar spine (a progression of the prior diagnosis).  The examiner stated that he based his conclusion on the Veteran's subjective factors of low back pain and objective factors to include the limited range of motion with pain and the x-ray findings.  The examiner also concluded that the due to his condition, the Veteran could not engage in prolonged walking (he could walk one or two blocks at most), could not run, and could not lift more than 30 pounds.

On close review of the record, the Board found that prior to September 30, 2011 [the date of the September 2011 VA examination], the symptoms of the Veteran's low back disability were not of (and did not approximate) a severity warranting a rating in excess of 10 percent.  Prior to September 30, 2011, the Veteran's thoracolumbar forward flexion was not shown to be limited to 60 degrees or less (even with consideration of restrictions due to pain and use); combined range of motion exceeded 120 degrees (it was 185 degrees on January 2008 examination); and the spine was not noted to be ankylosed.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that there were separately ratable neurological symptoms or any functional loss not encompassed by the 10 percent rating.  Although the January 2008 examination found impairment of function based on reports of constant pain throughout the day (which impacted on the Veteran's ability to work and perform activities of daily living), it was also noted that he could function when in pain, even without medication.  Consequently, the next higher (20 percent) rating under the General Rating Formula criteria is not warranted.  
On September 30, 2011 VA examination it was noted that the Veteran's service connected back disability had progressed to encompass degenerative disc disease (with no report of incapacitating episodes).  The findings on that examination support that the disability had increased in severity to the extent that it warranted  a 20 percent rating under the General Rating Formula.  Specifically, flexion was limited by pain to 60 degrees (it was noted that pain precluded repetition).  Consequently, a 20 percent schedular rating is warranted from the September 30, 2011 date of examination.

At no time during the evaluation period is it shown that forward flexion of the thoracolumbar spine was limited to 30 degrees or less, or that the thoracolumbar spine was ankylosed.  As the symptoms and associated impairment of function of the low back disability from September 30, 2011 do not exceed the criteria for the 20 percent rating that is being assigned, a rating in excess of 20 percent is clearly not warranted.

The Board has also considered whether referral of this matter for extraschedular consideration is warranted.  There is no objective evidence (or specific allegation) of symptoms and/or impairment due to the Veteran's low back disability not encompassed by the schedular ratings assigned.  The functional limitations shown (no prolonged standing or walking or heavy lifting) are all encompassed by the criteria for a 20 percent schedular rating.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. §  3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Muscle Tension Headaches

Migraine headaches are rated under Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is to be assigned.  With characteristic prostrating attacks, occurring on an average once a month over the last several months a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a, Code 8100.

The Veteran's muscle tension headaches disability have been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Codes 8199-8100, for the entire appeal period.  Hyphenated codes reflect that the Veteran's low back disability is rated by analogy (as migraine headaches under Code 8100).  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27.  The Board finds the analogous rating chosen is the most appropriate for the disability picture presented.  

As a 10 percent rating is assigned, the focus is on schedular criteria that provide for a rating in excess of 10 percent for the findings shown.  

A December 2006 private treatment record shows that the Veteran complained of chronic headaches, which had worsened recently, and that he was using hydrocodone on an as needed basis to treat the headaches with great improvement.  

On January 2008 VA examination, the Veteran described his headaches as a constant dull ache on right side of head.  He reported periodic symptoms of extreme pain, blurred vision, dizziness, muscle cramps in shoulders and neck.  He reported trying to continue his daily activities during the headaches, but indicated that when they are at their peak "I can't do anything."  When the headaches occurred, he was able to tend to some household chores, but could not go to work.  Therapy in the past had included massage, which helped somewhat.  He did not associate headaches with back pain.  

On examination, the Veteran's cranial nerves were normal and coordination was within normal limits.  Neurological examination of the upper extremities revealed motor function and sensory function to be within normal limits.  The diagnosis was muscle tension headaches, subjectively occurring with muscle tension and cramping and objectively with muscle spasms in the neck and muscle tenderness in the neck and head in the area headaches occur.
In April 2008, Gabapentin was prescribed for the headaches.  A May 2008 treatment record notes that he was taking 600mg of Gabapentin and had a significant response.  The dosage was increased to 900mg.  In June 2008, Gabapentin was stopped, the provider noting that it had not been beneficial; Mirtazapine was prescribed instead.

A December 2008 CT scan of the head showed mild small vessel ischemic disease noted in the preiventricular regions and mild atherosclerosis in the carotid arteries.  There was no evidence of intracranial hemorrhage, mass or mass effect edema.  The orbit, mastoids, skull and visualized sinuses were unremarkable.

On September 2011 VA examination, the Veteran reported having muscle tension headaches described as constant "burning stabbing pain at the right side of the head."  When the headaches occurred, he had to stay in bed and was unable to do anything, indicating that the level of severity for the headaches is at a pain level of 10/10.  They would last a full day.  His symptoms include occasional vomiting.  OxyContin was prescribed.  He reported that his headaches result in an overall functional impairment that requires him to stop or slow down his activities.

On examination, the Veteran's cranial nerves II-XII were found to be intact, with coordination within normal limits.  Neurological examination of the upper extremities revealed motor function within normal limits.  A sensory examination to evaluate pinprick/pain, touch, position, vibration, and temperature found no abnormality.  Cerebellar function was intact, Romberg's test negative, and Babinski sign negative.  The Veteran did not have any residual problem with paralysis, speech, vision, joint function or dexterity.  The diagnosis was muscle tension headaches with no change.  The examiner found the Veteran's condition to be active, with subjective factors being a history of symptoms consistent with the diagnoses of muscle tension headaches (as reported by the Veteran and no further objective factors on examination).  

On July 2012 VA examination, the Veteran reported migraine/tension headaches, with pain on both sides of his head, nausea and vomiting.  The typical duration of a headache was less than a day.  He reported having prostrating attacks once in two months.  [The report shows that question 4(b) was checked, which indicates that the Veteran has "'very frequent' prostrating and prolonged attacks of migraine headache pain;" however, a November 2012 addendum report states that the inclusion of "very frequent" was a typographical error.]  The Veteran reported that he was not taking medication to treat his headaches.  The examiner found that there were no significant diagnostic test findings or results, and that that the Veteran's headaches did not impact on his ability to work.  The examiner opined that it is likely the Veteran has posttraumatic stress disorder, which is contributing to his headaches.

There are no records showing that the Veteran sought treatment or evaluation for headaches from December 2008 to the present (other than evaluations on September 2011 and July 2012 VA examination).

To warrant the next higher (30 percent) rating  headaches must present a disability picture consistent with characteristic prostrating attacks occurring on an average of once a month over the last several months.  See 38 C.F.R. §  4.124a, Code 8100.  While the Veteran contends that his headaches have worsened over the years, the record does not support that they have done so to a degree warranting assignment of a 30 percent rating.  He is competent to describe his observations of the disability, but even by his own description the headaches are not characteristic, prostrating, occurring once a month.  On January 2008 examination, he related that during a headache, he cannot work, but can engage in household chores (and therefore are not prostrating).  In September 2011, he reported that during a headache he has to stop or slow down activities (which also describes headaches of a less than prostrating nature).  On  July 2012 examination (as explained in an addendum report) the examiner found that the headaches did not impact on the Veteran's ability to work.  Notably, it was also determined that the Veteran was not on any medication for headaches (as would be expected if they were of the severity alleged).  While the Veteran has reported more intense headaches to VA compensation examiners, particularly in 2008, such symptoms are not noted in any of his private (2006 to 2009) treatment records.  Notably the 2008 and 2011 VA examiners attributed the Veteran's functional limitations to his low back disability, not his headaches.
Moreover, there is no record of treatment for the Veteran's headaches after January 2009; presumably, if the headaches have been of the severity alleged, the Veteran would have sought treatment/relief.  The Veteran's reports of having more severe headaches are considered compensation-driven and less than forthright.  

The Board has considered whether referral of this matter for extraschedular consideration is suggested by the record.  There is no evidence in the record of impairment due to migraine headaches not encompassed by the criteria for the 10 percent schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the July 2012 VA examiner specifically stated that the Veteran's headaches do not impact on his ability to work; the matter of entitlement to a total rating based on individual unemployability is not raised by the record in connection with this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's muscle tension headaches; therefore, the benefit of the doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  The appeal in this matter must be denied.


ORDER

A staged increased rating of 20 percent (but no higher) is granted for the Veteran's low back disability, effective September 30, 2011 and subject to the regulations governing t payment of monetary awards; a rating in excess of 20 percent is denied.

A rating in excess of 10 percent for muscle tension headaches is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


